FILED
                           NOT FOR PUBLICATION
                                                                             JUN 05 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


STATE OF CALIFORNIA,                             No.   16-15096

              Plaintiff-Appellee,                D.C. No.
                                                 1:14-cv-01593-LJO-SAB
 v.

PICAYUNE RANCHERIA OF                            MEMORANDUM*
CHUKCHANSI INDIANS OF
CALIFORNIA, AKA Distributees, a
Federally Recognized Indian Tribe,

              Defendant-Appellant,

PICAYUNE RANCHERIA OF
CHUKCHANSI INDIANS OF
CALIFORNIA, AKA New Tribal Council,
Federally Recognized Indian Tribe,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O’Neill, Chief Judge, Presiding

                       Argued and Submitted April 10, 2018
                            San Francisco, California



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: THOMAS, Chief Judge, FERNANDEZ, Circuit Judge, and EZRA,**
District Judge.

        Defendant-Appellants, individual members of the Picayune Rancheria of

Chukchansi Indians of California Tribe (“the Distributees”), appeal the district

court’s entry of judgment and permanent injunction, which enjoined the Tribe and

its agents from certain conduct related to ensuring the health, safety, and welfare of

the public with respect to the Tribe’s operation of its Chukchansi Gold Resort and

Casino. The Distributees allege that the district court erroneously recognized a

faction of tribal members as the rightful tribal leadership, and failed to recognize

and defer to tribal court rulings regarding the makeup of the Tribal Council and its

election.

        We have jurisdiction pursuant to 28 U.S.C. § 1291 over the appeal of the

district court’s judgment and permanent injunction. Because the parties are

familiar with the factual and procedural history of the case, we need not recount it

here.

        Contrary to Appellee’s assertion, the Distributees have standing to pursue

this appeal because the district court enjoined “all groups claiming to constitute the

tribal government,” which arguably forms the basis of the Distributees’ claim.


        **
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
                                           2
      Nonetheless, the appeal fails on the merits. First, the injuries alleged by the

Distributees, recognition of the Interim and New Tribal Councils and failure to

recognize tribal court rulings, are not part of the district court’s decision. The

district court did not determine which disputant tribal faction represented the

rightful tribal council or leadership. Rather, the district court summarized the

intra-tribal dispute among the factions, the actions taken by the BIA and the IBIA

with respect to the 2010 Interim Tribal Council, and the October 2015 Tribal

Council Election. Further, the tribal court rulings referenced by the Distributees

were irrelevant to the issues before the district court: the Tribe’s compliance with

the provisions of the class III gaming Compact between the Tribe and the State of

California requiring the Tribe to ensure the public’s health, safety, and welfare in

operating its Casino.

      Because the district court did not recognize one faction over another, and did

not err by failing to recognize tribal court rulings that were irrelevant to the issues

before it, reversal of the district court’s judgment or permanent injunction would

not redress or have a practical effect on the injuries alleged by the Distributees.

      On the merits, the district court did not abuse its discretion in granting the

injunction. The State of California sufficiently established irreparable harm in the

danger that the continued conflict over the tribal casino operations posed to public


                                            3
safety. There were no adequate remedies at law. The balance of hardships favored

the State. The public interest was served by the entry of a permanent injunction.

The district court acted entirely properly.

      All pending motions are denied as moot.

      AFFIRMED.




                                              4